Freedman, P. J.
This action was brought against William H. Flagg and the above-named defendant Eglee to recover the sum of $377.75, the admitted value of goods sold and delivered to the defendants while doing business under the style and firm name of W. H. Flagg & Oo. Flagg,was no't served with process and the defendant Eglee alone appears herein.
The complaint alleges that the sale of the goods was induced by the false and fraudulent statements made by Flagg in stating that a copartnership existed between himself and Eglee, when as a matter of fact there was no such partnership. It also contains further allegations of deceit in the making of such statements, reliance thereon by plaintiff and damages sustained thereby.
Without passing upon the sufficiency of the complaint as stating a cause of action for fraud and deceit against this defendant, it is sufficient to say that the testimony fails to sustain the contention of the appellant, and the decision of the trial judge based upon the facts, as stated in his opinion, is fully warranted by the evidence and the judgment must be affirmed.
MaoLean and Leventritt, JJ., concur.
Judgment affirmed, with costs.